Per Curiam.

The question of fact as to whether the defendant Thomas J. Loftus was a partner of his brother W. C. Loftus or held himself out as a partner of W. C. Loftus and thus became liable to the plaintiff under the written contracts signed by W. C. Loftus, has been closely contested.
There is no doubt that the defendant could, under certain circumstances and conditions, make himself liable. •
It is not disputed that the work was performed, and, therefore, the serious question of the liability of this defendant is the one at issue.
We think, while the facts are close, yet there was enough presented, and that the same was fairly left to the jury, who found for the plaintiff.
Finding no error prejudicial to the defendant, the judgment is affirmed, with costs.
Present: Van Wyck, Oh. J., and McCabthy, J.
J udgment affirmed, with costs.